Order entered August 28, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00443-CR

                              DAVID GUTIERREZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81872-2013

                                          ORDER
         The Court GRANTS appellant’s August 26, 2014 motion for extension of time to file

appellant’s reply brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE